Case 1:19-cv-12001-ADB Document1 Filed 09/04/19 Page 1of 8

FILED
U.S. DISTRICT COURT
CISTRCT OF MASYLAND

IN THE UNITED STATES DISTRICT COURT ZOISSEP -4 PM 2: 26

FOR THE DISTRICT OF MARYLAND CLERK

3. z 5 i” ICE
AT SALYIMERE
BY. ——BEPUTY

 

 

Srujitha Mullapudi

 

Complaint for Employment

 

Discrimination

(Write the full name of each plaintiff who is filing Case No. / G OW ASS 4 QO LS

this complaint ifthe names ofall the plaintiffs (to be filled in by the Clerk's Office)
cannot fit in the space above, please write “see

attached” in the space and attach an additional
page with the full list of names.)

 

 

Jury Trial: A Yes O No
(check one)

-against-

Philips North America

 

 

 

(Write the full name af each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

 
 

I.

Case 1:19-cv-12001-ADB Document1 Filed 09/04/19 Page 2 of 8

The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B, The Defendant(s)

Srujitha mullapudi

 

7813 Anderson In, Apt 202

 

Jessup

 

MD, 20794

 

4085961647

 

Srujitha.chowdry @gmail.com

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation, For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mat! Address
(if known)

Philips North America

 

 

2 Canal Park

 

Cambridge

 

MA 02141

 

(617) 613-2402

 

 
 

 

Case 1:19-cv-12001-ADB

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
Gf known)

Document 1. Filed 09/04/19

Page 3 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(If there are more than three defendants, attach an additional page
providing the same information for each additional defendant.)

Cc, Place of Employment

The address at which | sought employment or was employed by the defendant(s)

Is:

Name

Street Address
City and County
State and Zip Code
Telephone Number

Philips North America

 

2 canal park

 

cambridge

 

MA 02141

 

(617) 613-2402

 
 

II.

Il.

Case 1:19-cv-12001-ADB Document1 Filed 09/04/19 Page 4of 8

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that
apply):

bd Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIL you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

O Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note. In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

O Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: Jn order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

LJ Other federal law (specify the federal law):

 

O Relevant state law (specify, if known):

 

LJ Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
 

Case 1:19-cv-12001-ADB Document1 Filed 09/04/19 Page 5of 8

A. The discriminatory conduct of which I complain in this action includes (check all
that apply):
O Failure to hire me.
k] Termination of my employment.
O Failure to promote me.
O Failure to accommodate my disability.
Unequal terms and conditions of my employment.
K] Retaliation.
O Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

06/18/2018 - 09/18/2018

 

C, I believe that defendant(s) (check one):

CJ
ra

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and

explain):

Oe) OF O ®

O

race Asian

 

color
gender/sex Female

religion

 

 

 

national origin India
age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination. }

disability or perceived disability (specify disability)

 
Case 1:19-cv-12001-ADB Document1 Filed 09/04/19 Page 6 of 8

 

The facts of my case are as follows. Attach additional pages if needed.

Plaintiff was offered a job ¢ of Senior Software Engineer, after joining plaintiff's title
4 ob duties

e employee
was promoted to Senior Software Engineer, performing job duties that were part
of plaintit? Ss job desacription. Praintitt was constantly asked not fo interact with other
asthe-plaitiff was
remotely situated, Through out the employment, plaintiff was not offered equal
oppurtunities fo learn and to perform. Plaitinff was fired in retaliation for bringing

pthecerncerns-repeated hy $$
(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

 

 

 

 

IV. Exhaustion of Federal Administrative Remedies

A.

It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

09/26/2018

 

The Equal Employment Opportunity Commission (check one):

i has not issued a Notice of Right to Sue letter.
LJ issued a Notice of Right to Sue letter, which I received on (date)

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

O 60 days or more have elapsed.

oO less than 60 days have elapsed.

 

 
Case 1:19-cv-12001-ADB Document1 Filed 09/04/19 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

The incident caused plaintiff to suffer severe episodes of depression, suicidal thoughts,
social anxiety, severe apse m judgement, emotional distréss and was unable to attain a
0 $6 ished severeh

 

 
   

limiting further oppurtunities.

 

 

 

 
VIL

Case 1:19-cv-12001-ADB Document1 Filed 09/04/19 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 09/04 , 2019

Signature of Plaintiff eylieawe
Printed Name of Plaintiff  Sfujitha Mullapudi

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional Plaintiff)

For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

Telephone Number
E-mail Address

 

 

 

 

 

 
